Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 26th day
of June, 2007 (the “Effective Date”) by and between Rite Aid Corporation, a
Delaware corporation (the “Company”) and Brian Fiala (the “Executive”).

WHEREAS, Executive desires to provide the Company with his services and the
Company desires to hire and employ Executive on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive (individually a “Party” and together the “Parties”),
intending to be legally bound, agree as follows:

1.                              Term Of Employment.

The term of Executive’s employment under this Agreement shall commence on the
Effective Date and, unless earlier terminated pursuant to Section 5 below, shall
continue for a period ending on the date that is two (2) years following the
Effective Date (the “Original Term of Employment”). The Original Term of
Employment shall be automatically renewed for successive one-year terms (the
“Renewal Terms”) unless at least 120 days prior to the expiration of the
Original Term of Employment or any Renewal Term, either Party notifies the other
Party in writing that he or it is electing to terminate this Agreement at the
expiration of the then current Term of Employment. “Term” shall mean the
Original Term of Employment and all Renewal Terms. For purposes of this
Agreement, except as otherwise provided herein, the phrase “year during the
Term” or similar language shall refer to each 12-month period commencing on the
Effective Date or applicable anniversaries thereof.

2.                              Position And Duties.

2.1             Generally.   During the Term, Executive shall serve as an
officer of the Company and shall have such officer level duties,
responsibilities and authority as shall be assigned by the Company from time to
time. Executive shall devote his full working time, attention, knowledge and
skills faithfully and to the best of his ability, to the duties and
responsibilities assigned by the Company in furtherance of the business affairs
and activities of the Company and its subsidiaries, affiliates and strategic
partners. Following termination of Executive’s employment for any reason,
Executive shall immediately resign from all offices and positions he holds with
the Company or any subsidiary.

2.2        Other Activities.   Anything herein to the contrary notwithstanding,
nothing in this Agreement shall preclude the Executive from engaging in the
following activities: (i) serving on the board of directors of a reasonable
number of other corporations or the boards of a reasonable number of trade
associations and/or charitable organizations, subject to the Company’s approval,
which shall not be unreasonably withheld, (ii) engaging in charitable activities
and community affairs, and (iii) managing his personal investments and affairs,
provided that such activities do not violate Sections 6 or 7 below or materially
interfere with the proper performance of his duties and responsibilities under
this Agreement. Executive shall at all times be subject to, observe and carry
out such rules, regulations, policies, directions, and restrictions as the
Company may from time to time establish for officers of the Company.

3.                              Compensation.

3.1             Base Salary.   During the Term, as compensation for his services
hereunder, Executive shall receive a salary at the annualized rate of Four
Hundred Forty Thousand Dollars ($440,000.00) per year (“Base Salary” as may be
adjusted from time to time), which shall be paid in accordance with the
Company’s

1


--------------------------------------------------------------------------------


normal payroll practices and procedures, less such deductions or offsets
required by applicable law or otherwise authorized by Executive.

3.2        Annual Performance Bonus.   The Executive shall participate each
fiscal year during the Term in the Company’s annual bonus plan as adopted and
approved by the Board or the Compensation Committee from time to time. For the
current fiscal year (Fiscal Year 2008), Executive’s annual bonus opportunity
pursuant to such plan shall equal 60% (the “Annual Target Bonus”) of the Base
Salary, with a one time opportunity for fiscal year 2008 of an additional
payment equal to 50% of your individual (on plan) bonus target provided the
Company achieves 100% of more of the Adjusted EBITDA target for fiscal year
2008, and if inclusive in such results are costs savings of at least $155
million related to the recent acquisition of the Brooks and Eckerd drugstore
chains. For subsequent fiscal years, the Annual Target Bonus may be adjusted and
shall be based upon the Board approved plan for that year.

3.3                       Equity Awards.

(a)        At the first regular meeting of the Board of Directors following the
Effective Date and subject to the approval by the Compensation Committee of the
Board, Executive will be granted an option (the “Option”) to purchase 200,000
shares of the Company’s Common Stock, par value $1.00 per share (“Company
Stock”). The Option shall (i) be a non-qualified stock option, (ii) have an
exercise price equal to the closing price of the Company Stock as reported on
the New York Stock Exchange (“NYSE”) on the date of grant, (iii) have a term of
ten (10) years following the date of grant, (iv) vest and become exercisable as
to one-fourth of the shares of the Company Stock subject to the option on each
of the first four (4) anniversaries from the date of grant, (v) be subject to
the acceleration exercise and termination provisions set forth in
Section 3.3(d) and Article 5 hereof and (vi) otherwise be evidenced by and
subject to the terms of the Company’s stock option and equity plans.

(b)        At the first regular meeting of the Board of Directors following the
Effective Date and subject to the approval by the Compensation Committee of the
Board, Executive will be recommended for participation in the Company’s Senior
Executive Equity Plan (the “SEEP”). The award will be based upon Executive’s
annual Base Salary and the stock closing price on the date of grant. For the
current fiscal year (FY 2008) only, Executive’s participation in the SERP will
be on a prorated basis.

(c)              At the first regular meeting of the Board of Directors
following the Effective Date and subject to the approval by the Compensation
Committee of the Board, Executive will be granted 50,000 shares of restricted
Company Stock (the “Restricted Stock”). Subject to (i) acceleration and
forfeiture provisions set forth in Section 3.3(d) and Article 5 hereof and
(ii) the terms of the Company’s stock option and equity plans, the restrictions
applicable to the Restricted Stock shall lapse as to one-third of such shares on
each of the first three anniversaries from the date of grant.

(d)        Upon the occurrence of a Change in Control of the Company following
the first anniversary of the Effective Date and prior to the termination of
Executive’s employment with the Company, the Options awarded pursuant to
subsection (a) above then held by Executive shall immediately vest and become
exercisable in full and all remaining restrictions on any Restricted Stock
granted to Executive pursuant to subsection (c) above shall immediately lapse.
For purposes of this Agreement “Change in Control” shall have the meaning set
forth in the attached Appendix A.

(e)        It is understood and acknowledged by Executive that the securities
underlying the Options and the Restricted Stock may not be subject to an
effective registration statement under the federal securities laws until some
time after the Effective Date. The Company agrees that if, as

2


--------------------------------------------------------------------------------


of the date of termination of Executive’s employment under the circumstances
described in Sections 5.2 (except termination for Cause), 5.3 and 5.5, the
securities underlying the then vested and exercisable portion of the Options are
not subject to an effective registration statement, the 90-day periods in
Section 5.2 (except termination for Cause), 5.3 and 5.5, as applicable, will be
deemed to run from the first date such securities become subject to an effective
registration statement.

4.                              Additional Benefits.

4.1        Employee Benefits.   During the Term, Executive shall be entitled to
participate in the employee benefit plans (including, but not limited to
medical, dental and life insurance plans, short-term and long-term disability
coverage, the Supplemental Executive Retirement Plan and 401(k) plans) in which
management employees of the Company are generally eligible to participate,
subject to any eligibility requirements and the other generally applicable terms
of such plans.

4.2        Expenses.   During the Term, the Company shall reimburse Executive
for any expenses reasonably incurred by him in furtherance of his duties
hereunder, including without limitation travel, meals and accommodations, upon
submission of vouchers or receipts and in compliance with such rules and
policies relating thereto as the Company may from time to time adopt or as may
be required in order to permit such payments to be taken as proper deductions by
the Company or any subsidiary under the Internal Revenue Code of 1986, as
amended, and the rules and regulations adopted pursuant thereto now or hereafter
in effect.

4.3             Vacation.   Executive shall be entitled to four (4) weeks paid
vacation during each year of the Term.

4.4        Automobile Allowance.   During the Term, the Company shall provide
Executive with an automobile allowance of $1,000_ per month.

4.5        Annual Financial Planning Allowance.   During each year of the Term,
the Company shall provide Executive with an executive planning allowance in the
amount of $3,000.

4.6        Relocation Expenses.   Executive shall be entitled to benefits under
the Company’s Executive Level relocation policy as from time to time in effect.
Executive will have up to twelve (12) months from his employment date to utilize
this benefit.

4.7        Indemnification.   The Company shall (a) indemnify and hold Executive
harmless, to the full extent permitted under applicable law, for, from and
against any and all losses, claims, costs, expenses, damages, liabilities or
actions (including security holder actions, in respect thereof) relating to or
arising out of the Executive’s employment with and service as an Officer of the
Company; and (b) pay all reasonable costs, expenses and attorney’s fees incurred
by Executive in connection with or relating to the defense of any such loss,
claim, cost, expense, damage, liability or action, subject to Executive’s
undertaking to repay in the event it is ultimately determined that Executive is
not entitled to be indemnified by the Company. Following termination (except for
termination by the Company for Cause) of the Executive’s employment or service
with the Company, the Company shall cause any Director and Officer liability
insurance policies applicable to the Executive prior to such termination to
remain in effect for six (6) years following the date of termination of
employment.

5.                              Termination.

5.1        Termination of Executive’s Employment by the Company for Cause.   The
Company may terminate Executive’s employment hereunder for Cause (as defined
below). Such termination shall be effected by written notice thereof delivered
by the Company to Executive, indicating in reasonable detail the facts and
circumstances alleged to provide a basis for such termination, and shall be
effective as of the date of such notice in accordance with Section 12 hereof.
“Cause” as determined in reasonable good faith

3


--------------------------------------------------------------------------------


by a committee comprised of three senior officers (one of which shall be
Executive’s supervisor) of the Company or the Board of Directors shall mean:
(i) Executive’s gross negligence or willful misconduct in the performance of the
duties or responsibilities of his position with the Company or any subsidiary,
or failure to timely carry out any lawful directive of the Company;
(ii) Executive’s misappropriation of any funds or property of the Company or any
subsidiary; (iii) the conduct by Executive which is a material violation of this
Agreement or Company Policy or which materially interferes with the Executive’s
ability to perform his duties; (iv) the commission by Executive of an act of
fraud or dishonesty toward the Company or any subsidiary; (v) Executive’s
misconduct or negligence which damages or injures the Company or the Company’s
reputation; (vi) Executive is convicted of or pleads to a felony involving moral
turpitude; or (vii) the use or imparting by Executive of any confidential or
proprietary information of the Company, or any subsidiary in violation of any
confidentiality or proprietary agreement to which Executive is a party.

5.2        Compensation upon Termination by the Company for Cause or by
Executive without Good Reason.   In the event of Executive’s termination of
employment (i) by the Company for Cause or (ii) by Executive voluntarily without
Good Reason:

(a)        Executive shall be entitled to receive (i) all amounts of accrued but
unpaid Base Salary through the effective date of such termination,
(ii) reimbursement for reasonable and necessary expenses incurred by Executive
through the date of notice of such termination, to the extent otherwise provided
under Section 4.2 above and (iii) all other vested payments and benefits to
which Executive may otherwise be entitled pursuant to the terms of the
applicable benefit plan or arrangement through the effective date of such
termination ((i), (ii) and (iii), the (“Accrued Benefits”). All other rights of
Executive (and, except as provided in Section 5.6 below, all obligations of the
Company) hereunder or otherwise in connection with Executive’s employment with
the Company shall terminate effective as of the date of such termination of
employment and Executive shall not be entitled to any payments or benefits not
specifically described in this subsection (a) or (b) below.

(b)        Except as provided in Section 3.3(e), any portion of any Restricted
Stock or any other equity incentive awards as to which the restrictions have not
lapsed or as to which any other conditions shall not have been satisfied prior
to the date of termination shall be forfeited as of such date and any portion of
Executive’s stock options that have vested and become exercisable prior to the
date of termination shall remain exercisable for a period of 90 days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate; provided, however, in the event of termination of Executive by
the Company for Cause, any stock options that have not been exercised prior to
the date of termination shall immediately terminate as of such date.

Any termination of Executive’s employment by Executive voluntarily without Good
Reason shall be effective upon 30 days’ notice to the Company or such earlier
date as the Company determines in its discretion and designates in writing. A
termination of Executive’s employment by the Company for Cause or by the
Executive other than for Good Reason shall not constitute a breach of this
Agreement.

5.3        Compensation upon Termination of Executive’s Employment by the
Company Other Than for Cause or by Executive for Good Reason.   Executive’s
employment hereunder may be terminated by the Company other than for Cause or by
Executive for Good Reason. In the event that Executive’s employment hereunder is
terminated by the Company other than for Cause or by Executive for Good Reason:

(a)        Executive shall be entitled to receive (i) the Accrued Benefits,
(ii) an amount equal to two times Executive’s then Base Salary as of the date of
termination of employment, such amount payable in equal installments pursuant to
the Company’s standard payroll procedures for

4


--------------------------------------------------------------------------------


management employees over a period of two years following the date of
termination of employment, and (iii) continued health insurance coverage for
Executive and his immediate family for a period of two years following the date
of termination of employment.

(b)        The Executive’s stock option awards held by Executive shall vest and
become immediately exercisable and the restrictions with respect to any awards
of restricted stock shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of two
years following the date of termination. Except as provided in Section 3.3(e),
such portion of Executive’s stock options (together with any portion of
Executive’s stock options that have vested and become exercisable prior to the
date of termination) shall remain exercisable for a period of 90 days following
the date of termination of employment (or, such later date as may be permitted
by the relevant stock option or equity plan, or, if earlier, until the
expiration of the respective terms of the options), whereupon all such options
shall terminate. Any remaining portion of Executive’s stock options that have
not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

(c)              All other rights of Executive (and, except as provided in
Section 5.6 below, all obligations of the Company) hereunder or otherwise in
connection with Executive’s employment with the Company shall terminate
effective as of the date of such termination of employment and Executive shall
not be entitled to any payments or benefits not specifically described in 5.3(a)
through (c).

Any termination of employment pursuant to this Section 5.3 shall be effective
upon thirty (30) days notice thereof or the Company may elect in its sole
discretion to reduce or eliminate the notice period and pay the Executive his
base salary for some or all of the notice period in lieu of notice.
A termination of Executive’s employment by the Company other than for Cause or
by the Executive for Good Reason shall not constitute a breach of this
Agreement. To be eligible for the payment, benefits and stock rights described
in Section 5.3(a)(ii)-(iii), (b) and (c) above, Executive must execute, not
revoke and abide by a release of all other claims, cooperate in the event of
litigation and fully comply with Executive’s obligations under Sections 6 and 7
below.

5.4        Definition of Good Reason.   For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one of the following:

(a)              the assignment to Executive of any duties or responsibilities
materially inconsistent with Executive’s status as an officer of the Company; or

(b)        any decrease in Executive’s then Base Salary as set forth in
Section 3.1 to which Executive has not agreed in writing; or

(c)        a material breach by the Company of this Agreement

provided, however, that in each such case the Company shall have the right,
within thirty (30) days after receipt of written notice (which shall set forth
in reasonable detail the specific conduct of Company that constitutes Good
Reason and the specific provision(s) of this Agreement on which Executive
relies) from Executive of the Company’s violation of any of the foregoing, to
cure the event or circumstances giving rise to such Good Reason and in the event
of which cure, such event or circumstances shall not constitute Good Reason
hereunder.

5


--------------------------------------------------------------------------------


5.5        Compensation upon Termination of Executive’s Employment by Reason of
Executive’s Death or Total Disability.   In the event that Executive’s
employment with the Company is terminated by reason of Executive’s death or
Total Disability (as defined below):

(a)        Executive or Executive’s estate, as the case may be, shall be
entitled to receive (i) the Accrued Benefits, (ii) any other benefits payable
under the then current disability and/or death benefit plans, as applicable, in
which Executive is a participant and (iii) continued health insurance coverage
for Executive and/or his immediate family, as applicable, for a period of one
year following the date of termination of employment.

(b)             All stock option awards held by Executive shall vest and become
immediately exercisable and the restrictions with respect to any awards of
Restricted Stock shall lapse, in each case to the extent such options would
otherwise have become vested and exercisable (or such restrictions would have
lapsed) had Executive remained in the employ of the Company for a period of two
years following the date of termination. Except as provided in
Section 3.3(e) such portion of Executive’s stock options (together with any
portion of Executive’s stock options that have vested and become exercisable
prior to the date of termination) shall remain exercisable for a period of 90
days following the date of termination of employment (or, such later date as may
be permitted by the relevant stock option or equity plan, or, if earlier, until
the expiration of the respective terms of the options), whereupon all such
options shall terminate. Any remaining portion of Executive’s stock options that
have not vested (or deemed to have vested) as of the date of termination shall
terminate as of such date; and all shares of Restricted Stock as to which the
restrictions shall not have lapsed as of the date of termination shall be
forfeited as of such date.

(c)        All other rights of Executive (and, except as provided in Section 5.6
below, all obligations of the Company) hereunder or otherwise in connection with
Executive’s employment with the Company shall terminate effective as of the date
of such termination of employment and Executive shall not be entitled to any
payments or benefits not specifically described in Section 5.5(a) through (c).

“Total Disability” shall mean any physical or mental disability that prevents
Executive from: (a)(1) performing one or more of the essential functions of his
position for a period of not less than 90 days in any 12-month period and
(ii) which is expected to be of permanent or indeterminate duration but expected
to last at least 12 continuous months or result in death of the Executive as
determined (y) by a physician selected by the Company or its insurer or
(z) pursuant to the Company’s benefit programs; or (b) reporting to work for 90
or more consecutive business days or unable to engage in any substantial
activity.

5.6        Survival.   In the event of any termination of Executive’s
employment, Executive and the Company nevertheless shall continue to be bound by
the terms and conditions set forth in Section 4.7 above and Sections 6 through
10 below, which shall survive the expiration of the Term; provided, however, the
indemnification obligations in Section 4.7 shall not survive expiration of the
Term in the event of termination of Executive’s employment by the Company for
Cause.

5.7        Excise Tax Gross-Up.

(a)        In the event that any payment or benefit received or to be received
by the Executive pursuant to the terms of this Agreement or any other plan,
arrangement or agreement of the Company (or any affiliate) (collectively, the
“Payments”) would be equal to the Excise Tax (the “Excise Tax”) imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined as provided below, the Company shall pay to the Executive, at the
time specified in Section 5.7(b) below an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
the Excise Tax on payments and any federal,

6


--------------------------------------------------------------------------------


state and local income and employment or other tax and the Excise Tax upon the
Gross-Up Payment, and any interest, penalties or additions to tax payable by the
company Executive with respect thereto, shall be equal to the total Payments.
For purposes of determining whether any of the Payments will be subject to the
Excise Tax and the amounts of such Excise Tax, (1) the total amount of the
Payments shall be treated as “parachute payments” within the meaning of
section 280G(b)(2) of the Code, and all “excise parachute payments” within the
meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax, except to the extent that, in the opinion of tax counsel (“Tax
Counsel”) reasonably acceptable to Executive and selected by the Company, a
Payment (in whole or in part) does not constitute a “parachute payment” within
the meaning of section 280G(b)(2) of the Code, or such “excess parachute
payments” (in whole or in part) are not subject to the Excise Tax, (2) the
amount of the Payments that shall be treated as subject to the Excise Tax shall
be equal to the lesser of (A) the total amount of the Payments or (B) the amount
of “excess parachute payments” within the meaning of section 280G(b)(l) of the
Code (after applying clause (1) hereof), and (3) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Tax
Counsel in accordance with the principles of sections 280G(d)(3) and (4) of the
Code. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rates of federal income taxation applicable to individuals in the calendar year
in which the Gross-Up Payment is to be made and state and local income taxes at
the highest marginal rates of taxation applicable to individuals as are in
effect in the state and locality of the Executive’s residence in the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes, taking into account any limitations applicable to individuals
subject to federal income tax at the highest marginal rates.

(b)        The Gross-Up Payment provided for in Section 5.7(a) hereof shall be
made upon the earlier of (i) thirty (30) days following the date of termination
of Executive’s employment or (ii) the imposition upon the Executive or payment
by the Executive of any Excise Tax.

(c)        If it is established pursuant to a final determination of a court or
an Internal Revenue Service proceeding that the Excise Tax is less than the
amount taken into account under Section 5.7(a) hereof, the Executive shall repay
to the Company within thirty (30) days of the Executive’s receipt of notice of
such final determination the portion of the Gross-Up Payment attributable to
such reduction (plus the portion of the Gross-Up Payment attributable to the
Excise Tax and federal, state and local income tax imposed on the portion of the
Gross-Up Payment being repaid by the Executive if and to the extent that such
repayment results in a reduction in Excise Tax and a dollar-for-dollar reduction
in the Executive’s taxable income and wages for the purpose of federal, state
and local income taxes) plus any interest received by the Executive on the
amount of such repayment. If it is established pursuant to a final determination
of a court or an Internal Revenue Service proceeding that the Excise Tax exceeds
the amount taken into account hereunder (including without limitation by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
pursuant to Section 5.7(a) in respect of such excess within thirty (30) days of
the Company’s receipt of notice of such final determination or proceeding. The
Executive and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for Excise Tax with respect to the Payments.

7


--------------------------------------------------------------------------------


(d)        In the event of any change in, or further interpretation of, sections
280G or 4999 of the Code and the regulations promulgated thereunder, the
Executive shall be entitled, by written notice to the Company, to request an
opinion of Tax Counsel regarding the application of such change to any of the
foregoing, and the Company shall use its best efforts to cause such opinion to
be rendered as promptly as practicable. All fees and expenses of the Tax Counsel
incurred in connection with this Agreement shall be borne by the Company.

5.8        No Other Severance or Termination Benefits.   Except as expressly set
forth herein, Executive shall not be entitled to damages or to any severance or
other benefits upon termination of employment with the Company under any
circumstances and for any or no reason, including, but not limited to any
severance pay under any Company severance plan, policy or practice.

6.                              Protection of Confidential Information.

Executive acknowledges that during the course of his employment with the
Company, its subsidiaries, affiliates and strategic partners, he will be exposed
to documents and other information regarding the confidential affairs of the
Company, its subsidiaries, affiliates and strategic partners, including without
limitation information about their past, present and future financial condition,
pricing strategy, prices, suppliers, cost information, business and marketing
plans, the markets for their products, key personnel, past, present or future
actual or threatened litigation, trade secrets and other intellectual property,
current and prospective customer lists, operational methods, acquisition plans,
prospects, plans for future development and other business affairs and
information about the Company and its subsidiaries, affiliates and strategic
partners not readily available to the public (the “Confidential Information”).
Executive further acknowledges that the services to be performed under this
Agreement are of a special, unique, unusual, extraordinary and intellectual
character. In recognition of the foregoing, the Executive covenants and agrees
as follows:

6.1             No Disclosure or Use of Confidential Information.   At no time
shall Executive ever divulge, disclose, or otherwise use any Confidential
Information (other than as necessary to perform his duties under this Agreement
and in furtherance of the Company’s best interests), unless and until such
information is readily available in the public domain by reason other than
Executive’s disclosure or use thereof in violation of the first clause of this
Section 6.1. Executive acknowledges that Company is the owner of, and that
Executive has no rights to, any trade secrets, patents, copyrights, trademarks,
know-how or similar rights of any type, including any modifications or
improvements to any work or other property developed, created or worked on by
Executive during the Term of this Agreement.

6.2             Return of Company Property, Records and Files.   Upon the
termination of Executive’s employment at any time and for any reason, or at any
other time the Board may so direct, Executive shall promptly deliver to the
Company’s offices in Harrisburg. Pennsylvania all of the property and equipment
of the Company, its subsidiaries, affiliates and strategic partners (including
any cell phones, pagers, credit cards, personal computers, etc.) and any and all
documents, records, and files, including any notes, memoranda, customer lists,
reports or any and all other documents, including any copies thereof, whether in
hard copy form or on a computer disk or hard drive, which relate to the Company,
its subsidiaries, affiliates, strategic partners, successors or assigns, and/or
their respective past and present officers, directors, employees or consultants
(collectively, the “Company Property, Records and Files”); it being expressly
understood that, upon termination of Executive’s employment at any time and for
any reason, Executive shall not be authorized to retain any of the Company
Property, Records and Files, any copies thereof or excerpts therefrom.

7.                              Noncompetition and Other Matters.

7.1             Noncompetition.   During the Executive’s employment with the
Company and for the two-year period immediately following the date of
termination of Executive’s employment (the

8


--------------------------------------------------------------------------------


“Restricted Period”) Executive shall not, directly or indirectly, in any city,
town, county, parish or other municipality in any state of the United States
(the names of each such city, town, parish, or other municipality, including,
without limitation, the name of each county in the Commonwealth of Pennsylvania
being expressly incorporated by reference herein), or any other place in the
world, where the Company, or its subsidiaries, affiliates, strategic partners,
successors, or assigns, engages in the ownership, management and operation of
retail drugstores (i) engage in a Competing Business for Executive’s own
account; (ii) enter the employ of, or render any consulting or contracting
services to, any Competing Business; or (iii) become interested in or otherwise
associated or connected with any Competing Business in any capacity, including,
without limitation, as an individual, partner, shareholder, officer, director,
principal, agent, trustee, employee, contractor, consultant or management
position with any entity providing consulting services to a Competing Business;
provided, however, Executive may (i) own, directly or indirectly, solely as a
passive investment, securities of any entity traded on any national securities
exchange if Executive is not a controlling person of, or a member of a group
which controls, such entity and does not, directly or indirectly, own 1% or more
of any class of securities of such entity. For purposes of this Section 7.1, the
phrase “Competing Business” shall mean any entity a majority of whose business
involves the ownership and operation of retail or internet based drug stores.

7.2        Noninterference.   During the Restricted Period, Executive shall not,
directly or indirectly, solicit, induce, or attempt to solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
subsidiaries, affiliates, strategic partners, successors or assigns to terminate
his, her or its employment or other relationship with the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns for the
purpose of associating with any competitor of the Company or its subsidiaries,
affiliates, strategic partners, successors or assigns, or otherwise encourage
any such person or entity to leave or sever his, her or its employment or other
relationship with the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns for any other reason.

7.3             Nonsolicitation.   During the Restricted Period, Executive shall
not, directly or indirectly, solicit, induce, or attempt to solicit or induce
any customers, clients, vendors, suppliers or consultants then under contract to
the Company or its subsidiaries, affiliates, strategic partners, successors or
assigns, to terminate, limit or otherwise modify his, her or its relationship
with the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns, for the purpose of associating with any competitor of the Company or
its subsidiaries, affiliates, strategic partners, successors or assigns, or
otherwise encourage such customers, clients, vendors, suppliers or consultants
then under contract to terminate his, her or its relationship with the Company
or its subsidiaries, affiliates, strategic partners, successors or assigns for
any reason. During the Restricted Period, Executive shall not hire, either
directly or through any employee, agent or representative, any field and
corporate management employee of the Company or any subsidiary or any such
person who was employed by the Company or any subsidiary within 180 days of such
hiring.

8.                              Rights and Remedies upon Breach.

If Executive breaches, or threatens to commit a breach of, any of the provisions
of Sections 6 or 7 above (the “Restrictive Covenants”), the Company and its
subsidiaries, affiliates, strategic partners, successors or assigns shall have
the following rights and remedies, each of which shall be independent of the
others and severally enforceable, and each of which shall be in addition to, and
not in lieu of, any other rights or remedies available to the Company or its
subsidiaries, affiliates, strategic partners, successors or assigns at law or in
equity.

8.1             Specific Performance.   The right and remedy to have the
Restrictive Covenants specifically enforced by any court of competent
jurisdiction by injunctive decree or otherwise, it being agreed that any breach
or threatened breach of the Restrictive Covenants would cause irreparable injury
to the Company or its subsidiaries, affiliates, strategic partners, successors
or assigns and that money damages would not

9


--------------------------------------------------------------------------------


provide an adequate remedy to the Company or its subsidiaries, affiliates,
strategic partners, successors or assigns.

8.2        Accounting.   The right and remedy to require Executive to account
for and pay over to the Company or its subsidiaries, affiliates, strategic
partners, successors or assigns, as the case may be, all compensation, profits,
monies, accruals, increments or other benefits derived or received by Executive
as a result of any transaction or activity constituting a breach of any of the
Restrictive Covenants.

8.3        Severability of Covenants.   Executive acknowledges and agrees that
the Restrictive Covenants are reasonable and valid in geographic and temporal
scope and in all other respects. If any court determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full force and effect without regard to the invalid portions.

8.4        Modification by the Court.   If any court determines that any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or scope of such provision, such court shall have the power (and is
hereby instructed by the parties) to modify or reduce the duration or scope of
such provision, as the case may be (it being the intent of the parties that any
such modification or reduction be limited to the minimum extent necessary to
render such provision enforceable), and, in its modified or reduced form, such
provision shall then be enforceable.

8.5        Enforceability in Jurisdictions.   Executive intends to and hereby
confers jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographic scope of such covenants. If the courts of any
one or more of such jurisdictions hold the Restrictive Covenants unenforceable
by reason of the breadth of such scope or otherwise, it is the intention of
Executive that such determination not bar or in any way affect the right of the
Company or its subsidiaries, affiliates, strategic partners, successors or
assigns to the relief provided herein in the courts of any other jurisdiction
within the geographic scope of such covenants, as to breaches of such covenants
in such other respective jurisdictions, such covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.

8.6        Extension of Restriction in the Event of Breach.   In the event that
Executive breaches any of the provisions set forth in this Section 8, the length
of time of the Restricted Period shall be extended for a period of time equal to
the period of time during which Executive is in breach of such provision.

9.                              No Violation of Third-Party Rights.   Executive
represents, warrants and covenants that he:

(i)         will not, in the course of employment, infringe upon or violate any
proprietary rights of any third party (including, without limitation, any third
party confidential relationships, patents, copyrights, mask works, trade
secrets, or other proprietary rights);

(ii)       is not a party to any conflicting agreements with third parties,
which will prevent him from fulfilling the terms of employment and the
obligations of this Agreement;

(iii)      does not have in his possession any confidential or proprietary
information or documents belonging to others and will not disclose to the
Company, use, or induce the Company to use, any confidential or proprietary
information or documents of others; and

(iv)       agrees to respect any and all valid obligations which he may now have
to prior employers or to others relating to confidential information,
inventions, discoveries or other intellectual property which are the property of
those prior employers or others, as the case may be.

Executive has supplied to the Company a copy of each written agreement with any
of Executive’s prior employers, as well as any other agreements to which
Executive is subject, which includes any

10


--------------------------------------------------------------------------------


obligation of confidentiality, assignment of intellectual property,
nonsolicitation or non-competition. Executive has listed each of such agreements
in Appendix “B”.

Executive agrees to indemnify and save harmless the Company from any loss,
claim, damage, cost or expense of any kind (including without limitation,
reasonable attorney fees) to which the Company may be subjected by virtue of a
breach by Executive of the foregoing representations, warranties, and covenants.

10.                       Arbitration.

Except as necessary for the Company and its subsidiaries, affiliates, strategic
partners, successors or assigns or Executive to specifically enforce or enjoin a
breach of this Agreement (to the extent such remedies are otherwise available),
the parties agree that any and all disputes that may arise in connection with,
arising out of or relating to this Agreement, or any dispute that relates in any
way, in whole or in part, to Executive’s employment with the Company or any
subsidiary, affiliate or strategic partner, the termination of that employment
or any other dispute by and between the parties or their subsidiaries,
affiliates, strategic partners, successors or assigns, shall be submitted to
final and binding arbitration in Harrisburg, Pennsylvania according to the
National Employment Dispute Resolution Rules and procedures of the American
Arbitration Association at the time in effect. This arbitration obligation
extends to any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, strategic partners, successors or assigns, and
expressly extends to, without limitation, claims or causes of action for
wrongful termination, impairment of ability to compete in the open labor market,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and claims under the Pennsylvania Constitution, the United
States Constitution, and applicable state and federal fair employment laws,
federal and state equal employment opportunity laws, and federal and state labor
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law. Executive understands that by entering into this Agreement,
Executive is waiving Executive’s rights to have a court determine Executive’s
rights, including under federal, state or local statutes prohibiting employment
discrimination, including sexual harassment and discrimination on the basis of
age, race, color, religion, national origin, disability, veteran status or any
other factor prohibited by governing law.

11.                       Assignment.

Neither this Agreement, nor any of Executive’s rights or obligations hereunder,
may be assigned or otherwise subject to hypothecation by Executive. The Company
may assign its rights and obligations hereunder, and hereby consents to any such
assignment, in whole or in part, (i) to any of the Company’s subsidiaries,
affiliates, or parent corporations; or (ii) to any other successor or assign in
connection with the sale of all or substantially all of the Company’s assets or
stock or in connection with any merger, acquisition and/or reorganization
involving the Company.

11


--------------------------------------------------------------------------------


12.                       Notices.

All notices and other communications under this Agreement shall be in writing
and shall be given by fax or first class mail, certified or registered with
return receipt requested, and shall be deemed to have been duly given three
(3) days after mailing or twenty-four (24) hours after transmission of a fax to
the respective persons named below:

If to the Company:

Rite Aid Corporation

 

30 Hunter Lane

 

Camp Hill, Pennsylvania 17011

 

Attention: General Counsel

 

Fax: (717) 760-7867

If to Executive:

Brian Fiala

 

1109 Legacy Lane

 

West Chester, Pennsylvania 19382

 

Any party may change such party’s address for notices by notice duly given
pursuant hereto.

13.                       General.

13.1          No Offset or Mitigation.   The Company’s obligation to make the
payments provided for in, and otherwise to perform its obligations under this
Agreement shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action that the Company may have against the
Executive or others whether in respect of claims made under this Agreement or
otherwise. In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts, benefits and other
compensation payable or otherwise provided to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced, regardless
of whether the Executive obtains other employment.

13.2          Governing Law.   This Agreement is executed in Pennsylvania and
shall be governed by and construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania without giving effect to conflicts of laws
principles thereof which might refer such interpretations to the laws of a
different state or jurisdiction. Any court action instituted by Executive
relating in any way to this Agreement shall be filed exclusively in state or
federal court in Harrisburg, Pennsylvania and Executive consents to the
jurisdiction and venue of said courts in any action instituted by or on behalf
of the Company against him.

13.3     Entire Agreement.   This Agreement sets forth the entire understanding
of the parties relating to Executive’s employment with the Company and cancels
and supersedes all agreements, arrangements and understandings relating thereto
made prior to the date hereof, written or oral, between the Executive and the
Company and/or any subsidiary or affiliate.

13.4          Amendments: Waivers.   This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants hereof may
be waived, only by a written instrument executed by the parties, or in the case
of a waiver, by the party waiving compliance. The failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce the same. No waiver by
any party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.

12


--------------------------------------------------------------------------------


13.5          Conflict with Other Agreements.   Executive represents and
warrants that neither his execution of this Agreement nor the full and complete
performance of his obligations hereunder will violate or conflict in any respect
with any written or oral agreement or understanding with any person or entity.

13.6          Successors and Assigns.   This Agreement shall inure to the
benefit of and shall be binding upon the Company (and its successors and
assigns) and Executive and his heirs, executors and personal representatives.

13.7          Withholding.   Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.

13.8          Severability.   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

13.9          No Assignment.   The rights and benefits of the Executive under
this Agreement may not be anticipated, assigned, alienated or subject to
attachment, garnishment, levy, execution or other legal or equitable process
except as required by law. Any attempt by the Executive to anticipate, alienate,
assign, sell, transfer, pledge, encumber or charge the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.

13.10       Survival.   This Agreement shall survive the termination of
Executive’s employment and the expiration of the Term to the extent necessary to
give effect to its provisions.

13.11       Captions.   The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

13.12   Counterparts.   This Agreement may be executed by the parties hereto in
separate counterparts; each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

RITE AID CORPORATION

 

GRAPHIC [g170211kc03i001.gif]

 

By:

Todd McCarty

 

Its:

Senior Vice President Human Resources

 

EXECUTIVE

 

GRAPHIC [g170211kc03i002.gif]

 

Brian Fiala

 

14


--------------------------------------------------------------------------------


APPENDIX A

A “Change in Control of the Company” shall be deemed to have occurred if, as the
result of a single transaction or a series of transactions, the event set forth
in any one of the following paragraphs shall have occurred:

(1)        any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s then outstanding voting securities; or

(2)        Incumbent Directors cease at any time and for any reason to
constitute a majority of the number of directors then serving on the Board.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination (but shall not include an
individual whose election or nomination is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors to the Board); or

(3)        there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of the combined voting power of the Company’s
then outstanding voting securities; or

(4)        the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13G.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities or (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

15


--------------------------------------------------------------------------------


APPENDIX B

The following is a list of all written agreements with any of Executive’s prior
employers, as well as any other agreements to which Executive is subject, which
includes any obligation of confidentiality, assignment of intellectual property,
nonsolicitation or non-competition. If none, type “None”.

Nonsolicitation agreement—Expires July 2008

16


--------------------------------------------------------------------------------